Exhibit 99.1 Scorpio Tankers Inc. Announces Time Charter-In Agreements for Three Product Tankers MONACO (Marketwire) – December 17, 2012 Scorpio Tankers Inc. (NYSE: STNG) (the "Company") announced today that it has agreed to time charter-in three product tankers.The terms of the contracts are summarized as follows: · A 2007 built MR ice-class 1B product tanker will be time chartered-in for one year at $13,332 per day and is expected to be delivered by the end of December 2012.The agreement includes an option for the Company to extend the charter for an additional year at $14,319 per day. · A 2008 built LR2 product tanker will be time chartered-in for one year at $16,050 per day and is expected to be delivered by the end of the first quarter 2013. The agreement includes an option for the Company to extend the charter for an additional year at $17,050 per day. · A 2007 built Handymax product tanker, which already is time chartered by the company, will be time chartered-in for one additional year at $12,600 per day and is expected to be delivered by the end of April 2013. The agreement includes an option for the Company to extend the charter for an additional year at $13,550 per day. About Scorpio Tankers Inc. Scorpio Tankers Inc. is a provider of marine transportation of petroleum products worldwide. Scorpio Tankers Inc. currently owns one LR2 tanker, four LR1 tankers, one Handymax tanker, five MR tankers, and one post-Panamax tanker with an average age of 4.7 years, time charters-in 20 vessels (four LR2, three LR1, eight MR and five Handymax tankers), and has contracted for eleven newbuilding MR's (three are expected to be delivered to the Company in the first half of 2013 and the remaining eight by the end of September 2014). Additional information about the Company is available at the Company's website www.scorpiotankers.com, which is not a part of this press release. Forward-Looking Statements Matters discussed in this press release may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts.The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation.The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors, other important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the failure of counterparties to fully perform their contracts with us, the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for tanker vessel capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. Scorpio Tankers Inc. 212-542-1616
